Appeal from a judgment of the Supreme Court at Special Term (Amyot, J.), entered April 18, 1980 in Clinton County, which vacated a previous order of said court dismissing petitioner’s writ of habeas corpus and which ordered respondents to credit petitioner with jail-time credit towards his New York sentence for time spent in the custody of Massachusetts authorities. Without considering the credit for jail time sought by petitioner in this proceeding, the maximum expiration date of petitioner’s sentence was June 11,1981. Accordingly, this appeal is moot and since it does not present a recurring issue of public interest which otherwise would escape appellate review, dismissal is appropriate (compare Matter of Rodriguez v Hongisto, 78 AD2d 921, with Matter of Gross v Henderson, 79 AD2d 1086). Appeal dismissed, on the ground of mootness, without costs. Mahoney, P. J., Sweeney, Casey, Yesawich, Jr., and Weiss, JJ., concur.